EX‑35.17 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Trust and Servicing Agreement dated as of March 18, 2016, by and among GS MORTGAGE SECURITIES CORPORATION II, as Depositor, WELLS FARGO BANK NATIONAL ASSOCIATION, as Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Special Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Certificate Administrator and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee, with respect to Commercial Mortgage Pass-Through Certificates Series 2016-RENT (the "Agreement"). Capitalized terms used herein not otherwise defined shall have the meanings assigned in the Agreement. Pursuant to Section 11.7 of this Agreement, I, Daniel Marthinsen, Managing Director of Special Servicing do hereby certify that: 1.
